Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Hoffman et al in view of Yi is the closest prior art combination to the claimed invention but fails to teach the claimed invention as a whole comprising a near field communication circuit which sends and receives signals; a positioning radio wave receiver which receives radio waves from positioning satellites; a display; and a processor, wherein: the processor controls the near field communication circuit to receive a user's step number history information and status of use information from an electronic terminal having a step counting function, the status of use information  including information regarding (i) a status of use by the user of a predetermined function of the electronic terminal, the predetermined function being a function of the electronic terminal which is different from the step counting function, and (ii) a running status of a stopwatch or a timer, the user's step number history information including a plurality of step numbers of the user, and each of the plurality of step numbers of the user corresponding to a respective one of a plurality of exercise intensities, the processor acquires position history information of the exercise data display device from a received positioning radio wave corresponding to a location of the exercise data display device, the position history information comprising a history of the user's positions, and the processor controls the display to display _(j the position history information, iii the user's step number history information, which is calculated per unit time by the step counting function, and (iii) the status of use information, in such a way that each of the plurality of step numbers of the user is displayed, along with its corresponding respective one of the plurality of exercise intensities, in association with the information regarding the running status of the stopwatch or the timer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784